         Case 1:19-cv-03835-JDB Document 39 Filed 04/01/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 AUGUST CABRERA, et al.,

                        Plaintiffs,
                                                            Case No. 19-cv-3835-JDB
                v.

 ISLAMIC REPUBLIC OF IRAN,

                        Defendant.


                        PLAINTIFFS’ UPDATED STATUS REPORT

       Plaintiffs are American service members and civilians, and their family members, who

were injured or killed in Afghanistan by terrorist attacks committed by the Afghan Taliban and

al-Qaeda. They bring claims against Iran under the terrorism exception to the Foreign Sovereign

Immunities Act (28 U.S.C. § 1605A) for providing material support for these attacks. See

Second Amended Complaint (“SAC,” Dkt. 30), ¶¶ 1-5, 10-12. To supplement Plaintiffs’ March

8, 2021 Status Report, see Dkt. 32, Plaintiffs provide this additional report to update the Court on

a new development concerning third-party discovery.

       On March 19, 2021, Plaintiffs and the United States reached an agreement on the

parameters and timeline for the Department of Defense’s (“DOD”) production of documents

responsive to Plaintiffs’ November 2020 subpoenas. Under this agreement, DOD will:

       1.      Search for Explosive Ordnance Disposal (“EOD”) reports and Incident and

Operational Reports (“OPREPs”) related to the 27 potential “bellwether” attacks identified in

Exhibit B to the CENTCOM subpoena.

       2.      Search for National Ground Intelligence Center (“NGIC”) “Weapons Reports” or

“White Papers” generated from January 1, 2006 through December 31, 2014, concerning 107mm
            Case 1:19-cv-03835-JDB Document 39 Filed 04/01/21 Page 2 of 12




rockets, 82mm mortars, 122mm rockets, and improvised explosive devices (“IEDs”) used in

Afghanistan. DOD will use five initial search terms to narrow the universe of NGIC reports:

“Iran,” “Iran*,” Qods Force,” “Islamic Revolutionary Guard Corps,” and “IRGC.”1

        3.      A DOD “subject matter expert” will assess the relevance of the reports located

pursuant to paragraphs 1 and 2. The DOD expert will look for information in these reports

pertaining to: (a) the group that committed the attack; (b) the characteristics, tactics, and

techniques used in the attack (including what the weapon type or explosive was); and (c) any

nexus between a particular attack and Iran. If the report addresses any of those issues, DOD will

deem it responsive. Nothing in these parameters shall be read to suggest that DOD will withhold

production of EOD reports or OPREPs that do not mention Iran’s direct or indirect involvement.

        4.      Once the DOD expert deems a document responsive, DOD will process it for

release. The first set of EOD Reports and OPREPs concerning five bellwether attacks will be

produced on May 18, 2021. Subsequent EOD reports and OPREPs, at the rate of five new

attacks per month, will be produced in one-month increments after May 18, 2021. DOD

commits to a “rolling production” of NGIC “Weapons Reports” beginning on May 18, 2021.

DOD will complete production of all EOD reports, OPREPs, and NGIC “Weapons Reports” by

September 11, 2021. This will ensure that DOD’s production is complete before Plaintiffs file

the final bellwether attack list, final exhibit list, final expert reports, and final witness list on

October 4, 2021, and before the bellwether hearing scheduled to begin on October 18, 2021.

        Plaintiffs have reserved the right to seek a faster processing rate, or to otherwise

challenge DOD’s search process, as the productions unfold. Plaintiffs will address any issues



        1
          DOD agrees that Plaintiffs reserve the right to request additional search terms.
Plaintiffs may request additional search terms within 14 days after the second production of
NGIC Weapons Reports or by the end of June 2021.


                                                    2
         Case 1:19-cv-03835-JDB Document 39 Filed 04/01/21 Page 3 of 12




that arise in a future Status Report, or if necessary in a motion to compel. That said, given the

agreement set forth above, Plaintiffs are now optimistic that they will timely complete all

bellwether-related government discovery without the need for the Court’s assistance.

       Attached as Exhibit A is DOD’s formal agreement to this production of documents

responsive to Plaintiffs’ November 2020 subpoenas, which memorializes the terms above.

Dated: April 1, 2021

                                                 Respectfully submitted,

                                                 /s/ Joshua D. Branson
 Michael J. Gottlieb (D.C. Bar No. 974960)       Joshua D. Branson (D.C. Bar No. 981623)
 Randall Jackson (D.C. Bar No. 490798)           Andrew E. Goldsmith (D.C. Bar No. 1007074)
 Nicholas Reddick (D.C. Bar No. 1670683)         Grace W. Knofczynski (D.C. Bar No. 15000407)
 Willkie Farr & Gallagher LLP                    Kellogg, Hansen, Todd,
 1875 K Street, N.W.                               Figel & Frederick, P.L.L.C.
 Washington, DC 20006-1238                       1615 M Street, N.W., Suite 400
 Tel: (202) 303-1000                             Washington, D.C. 20036
 Fax: (202) 303-2000                             Tel: (202) 326-7900
 MGottlieb@willkie.com                           Fax: (202) 326-7999
 RJackson@willkie.com                            jbranson@kellogghansen.com
 NReddick@willkie.com                            agoldsmith@kellogghansen.com
                                                 gknofczynski@kellogghansen.com

                                                 Ryan R. Sparacino (D.C. Bar No. 493700)
                                                 Sparacino PLLC
                                                 1920 L Street, NW, Suite 535
                                                 Washington, D.C. 20036
                                                 Tel: (202) 629-3530
                                                 ryan.sparacino@sparacinopllc.com

                                                 Counsel for Plaintiffs




                                                 3
         Case 1:19-cv-03835-JDB Document 39 Filed 04/01/21 Page 4 of 12




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of April, 2021, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will then send a notification of

such filing (NEF) to all counsel of record.


                                                      /s/ Joshua D. Branson
                                                      Joshua D. Branson
Case 1:19-cv-03835-JDB Document 39 Filed 04/01/21 Page 5 of 12




           EXHIBIT A
           Case 1:19-cv-03835-JDB Document 39 Filed 04/01/21 Page 6 of 12

                                                          U.S. Department of Justice
                                                          Civil Division
                                                          Federal Programs Branch
                                                          1100 L Street NW
                                                          Washington DC 20005




                                                          Tel: (202) 514-2395
                                                          Fax: (202) 616-8470
                                                          antonia.konkoly@usdoj.gov


VIA ELECTRONIC DELIVERY

Jimmy Ruck, Esq.
Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C.
Sumner Square
1615 M Street NW
Suite 400
Washington, D.C. 20036-3215
jruck@kellogghansen.com

                                                                             March 31, 2021

         Re:     August Cabrera, et al. v. The Islamic Republic of Iran
                 Civil Action No. 19-cv-3835 (JDB) (D.D.C.)

Dear Mr. Ruck:

         This letter is in follow-up to our recent conversations regarding the third-party subpoenas and
accompanying Touhy requests that the Plaintiffs in the above-captioned action served on the U.S. Central
Command J6-RDF (“CENTCOM”); the Defense Threat Reduction Agency (“DTRA”); Army Central
Command (“ARCENT”); and the U.S. Army Intelligence and Security Command (“INSCOM”)
(collectively, the U.S. Department of Defense (“DoD”), and the “DoD subpoenas”). By letter dated
February 19, 2021, DoD objected to those subpoenas and denied your Touhy requests, but offered an
accommodation of your requests. This letter memorializes the agreement between the Cabrera Plaintiffs
and DoD on an accommodation in full satisfaction of the DoD subpoenas.

         Specifically, the parties have agreed as follows:

(1)       DoD will search for, and review, any Incident and Operational (“OPREP”) Reports and any
      Explosive Ordnance Disposal (“EOD”) Reports related to the 27 “bellwether” attacks identified in
      Exhibit B to the CENTCOM subpoena, attached hereto. If any such records are located, DoD will
      assign a qualified subject matter expert (“SME”) to review the records for:

         (a) any information demonstrating a direct nexus between a particular bellwether attack and Iran;
         and

         (b) any information in the reports pertaining to either (i) the group that committed the bellwether
         attack, and/or (ii) the particular characteristics, tactics, techniques used in the bellwether attack
           Case 1:19-cv-03835-JDB Document 39 Filed 04/01/21 Page 7 of 12




          (including weapon type), regardless of whether any instances of these categories of information
          mention or potentially implicate Iran.

(2)       DoD will further search all National Ground Intelligence Center (“NGIC”) Reports (also referred
      to as “Weapons Reports”) created between January 1, 2006 and December 31, 2014 using the
      following search terms: “Iran,” “Iran*,” “Qods Force,” “Islamic Revolutionary Guard Corps,” and
      “IRGC.” A DoD SME will review any NGIC Reports generated by this search for any information
      demonstrating a direct nexus between the weapon in question and Iran, as well as evidence that would
      support a “proximate cause” theory of liability against Iran.

(3)       DoD commits to processing any record(s) yielded by the searches described above with the good
      faith intention and goal of releasing, whenever possible, the categories of information described in
      (1)(a), (1)(b), and (2), supra, subject to any applicable privileges and statutory prohibitions. DoD will
      not, however, process for release any information contained within the relevant reports that does not
      meet the descriptions in (1)(a), (1)(b), and (2); indeed, DoD’s ability to meet the parties’ agreed-upon
      processing schedule, described infra, is premised on the exclusion of other categories of information
      from DoD’s processing obligations.

(4)      DoD will complete all processing, as described supra, and make all appropriate productions to the
      Cabrera Plaintiffs no later than September 11, 2021.

              •   In order to meet that deadline, DoD will process the OPREP and EOD Reports at a rate
                  of at least five attacks per month, and will make its first production of any releasable
                  portions of these Reports to the Cabrera Plaintiffs no later than mid-May 2021. Thereafter,
                  DoD will make rolling productions of any releasable portions of the OPREP and EOD
                  Reports on a monthly basis.

              •   If DoD does not locate any OPREP and EOD Reports associated with a particular
                  bellwether attack, or if any such Reports relating to a bellwether attack do not contain the
                  categories of information described in (1)(a), (1)(b), and (2), supra, DoD will so inform the
                  Cabrera Plaintiffs, on the same schedule.

              •   DoD further agrees to make rolling productions of any releasable portions of the NGIC
                  Reports beginning in mid-May 2021, and concluding no later than September 11, 2021.

        DoD’s performance of the actions described in the foregoing numbered paragraphs shall
constitute full satisfaction of the DoD subpoenas, and the Cabrera Plaintiffs in turn agree to withdraw—
permanently—all other aspects of those subpoenas. However, Plaintiffs may request additional search
terms within 14 days after the first production of NGIC Weapons Reports. Should the Cabrera Plaintiffs
make such a request, DoD commits to negotiate in good faith about the feasibility of an adjustment to the
search terms in (2), supra.

        We are very pleased that our negotiations have resulted in this mutually agreeable resolution to the
DoD subpoenas. Please confirm in writing (either by email or letter) Plaintiffs’ agreement that the above-
described terms fully and accurately capture the substance of the agreement between the Cabrera Plaintiffs
and DoD.

                                                        2
         Case 1:19-cv-03835-JDB Document 39 Filed 04/01/21 Page 8 of 12




        We look forward to continuing to work with you on this matter going forward.


Sincerely,

/s/

Antonia Konkoly
Alex Saslaw
Trial Attorneys
Civil Division, Federal Programs Branch
U.S. Department of Justice




                                                   3
Case 1:19-cv-03835-JDB Document 39 Filed 04/01/21 Page 9 of 12




           EXHIBIT B
       Case 1:19-cv-03835-JDB Document 39 Filed 04/01/21 Page 10 of 12




                               EXHIBIT B – Attack List

Attack Date Attack Type             Unit/Entity Attacked                     Attack Location
October 23,   complex attack        2nd Battalion, 503rd Airborne Infantry   Kunar Province,
2007          involving small       Regiment, 173rd Airborne Brigade         Afghanistan
              arms fire             Combat Team
November 10, rocket propelled       1st Battalion, 10th Special Forces       Kapisa Province,
2007          grenade attack        Group                                    Afghanistan
July 13, 2008 complex attack        2nd Battalion, 503rd Infantry            Nuristan Province,
              involving small       Regiment (Airborne), 173rd Airborne      Afghanistan
              arms fire and         Brigade Combat Team
              rocket propelled
              grenades
January 17,   attack on a           1st Battalion, 26th Infantry Regiment,   Kunar Province,
2009          helicopter            3rd Brigade Combat Team, 1st             Afghanistan
                                    Infantry Division
July 7, 2009     IED attack         2nd Battalion, 130th Infantry            Herat Province,
                                    Regiment, Illinois National Guard        Afghanistan
August 16,       IED attack         1st Psychological Operations             Herat Province,
2009                                Battalion, 4th Psychological             Afghanistan
                                    Operations Group (Airborne)
April 11, 2010   IED attack         2nd Battalion, 508th Parachute           Helmand
                                    Infantry Regiment, 4th Brigade           Province,
                                    Combat Team, 82nd Airborne Division      Afghanistan
June 25, 2010    complex attack     1st Battalion, 327th Infantry            Kunar Province,
                 involving small    Regiment, 1st Brigade Combat Team,       Afghanistan
                 arms fire and      101st Airborne Division (Air Assault)
                 rocket propelled
                 grenades
July 10, 2010    complex attack     1st Battalion, 327th Infantry            Kunar Province,
                 involving rocket   Regiment, 1st Brigade Combat Team,       Afghanistan
                 propelled          101st Airborne Division (Air Assault)
                 grenade and
                 small arms fire
October 19,      IED attack         1st Explosive Ordnance Disposal          Helmand
2010                                Company, 1st Marine Logistics Group,     Province,
                                    I Marine Expeditionary Force             Afghanistan
January 20,      rocket propelled   17th Combat Sustainment Support          Baghlan Province,
2011             grenade attack     Battalion, 3rd Maneuver                  Afghanistan
                                    Enhancement Brigade




                                              1
       Case 1:19-cv-03835-JDB Document 39 Filed 04/01/21 Page 11 of 12




Attack Date Attack Type            Unit                                       Attack Location
August 25,      IED attack         3rd Battalion, 21st Infantry Regiment,     Kandahar
2011                               1st Stryker Brigade Combat Team,           Province,
                                   25th Infantry Division                     Afghanistan
October 29,     suicide bombing    Uniformed Services University of           Kabul Province,
2011            attack             Health Sciences; and Medical               Afghanistan
                                   Company A, Tripler Army Medical
                                   Center, Hawaii
November 30, IED attack            2nd Battalion, 11th Marine Regiment, Helmand
2011                               1st Marine Division, I Marine        Province,
                                   Expeditionary Force                  Afghanistan
February 23,    insider attack     385th Military Police Battalion, 16thNangarhar
2012                               Military Police Brigade (Airborne),  Province,
                                   XVIII Airborne Corps                 Afghanistan
May 18, 2012    indirect fire      1st Battalion (Air Assault), 377th Field
                                                                        Kunar Province,
                attack             Artillery Regiment, 17th Fires Brigade
                                                                        Afghanistan
May 20, 2012    suicide bombing    214th Fires Brigade, Field Artillery Uruzgan Province,
                attack             Unit                                 Afghanistan
May 31, 2012    IED attack         A Co. 5th Special Forces Group       Helmand
                                                                        Province,
                                                                        Afghanistan
June 1, 2012  complex attack       1st Squadron, 40th Cavalry Regiment, Khost Province,
              involving suicide    4th Airborne Brigade Combat Team,    Afghanistan
              truck bomb,          25th Infantry Division
              small arms fire,
              and rocket
              propelled and
              fragmentation
              grenades
September 1, complex attack        1st Battalion, 1st Special Forces Group    Ghazni Province,
2012          involving small      (Airborne); and 192nd Ordnance             Afghanistan
              arms fire and        Battalion, 52nd Ordnance Group, 20th
              grenades             Support Command (CBRNE)
September 26, suicide bombing      1st Squadron, 91st Cavalry Regiment,       Logar Province,
2012          attack               173rd Airborne Brigade Combat Team         Afghanistan
June 18, 2013 rocket attack        68th Combat Sustainment Support            Parwan Province,
                                   Battalion, 43rd Sustainment Brigade,       Afghanistan
                                   4th Infantry Division
July 15, 2013   attack involving   1st Battalion, 506th Infantry              Paktia Province,
                recoilless rifle   Regiment, 4th Brigade Combat Team          Afghanistan




                                              2
       Case 1:19-cv-03835-JDB Document 39 Filed 04/01/21 Page 12 of 12




Attack Date Attack Type           Unit                                   Attack Location
July 30, 2013   indirect fire     6th Squadron, 8th Cavalry Regiment,    Logar Province,
                attack            4th Infantry Brigade Combat Team,      Afghanistan
                                  3rd Infantry Division
February 15,    IED attack        2nd Marine Special Operations          Helmand
2014                              Battalion, Marine Special Operations   Province,
                                  Regiment, U.S. Marine Corps Forces     Afghanistan
                                  Special Operations Command
August 22,      suicide bombing   DynCorp Int’l (civilian government     Kabul Province,
2015            attack            contractor(s))                         Afghanistan
June 10, 2017   insider attack    D Company, 187th Infantry Regiment,    Nangarhar
                                  3rd Brigade Combat Team, 101st         Province,
                                  Airborne Division                      Afghanistan




                                            3
